DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election of Group I, claims 1-14 in the reply filed on 12/6/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 15-20 are cancelled. Claims 21-26 are new. 
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “conductive structures” with “oxygen” on sidewalls (claims 1 & 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In par. 0001: insert US Patent no. 11,101,353. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-3, 6-9, 11, 14, 21-23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 9,548,366) in view of Ogawa et al. (US 2010/0136758). 
Re claim 1, Ho teaches, Figs. 13-14 or Fig. 16, cols. 8-10, a semiconductor device, comprising:
-a first source/drain contact (at 30S of source/drain region 30);
-a gate electrode (40);
-a dielectric layer (54) disposed over the first source/drain contact (30S) and the gate electrode (40), having a first conductive structure (58B) over the first source/drain contact and a second conductive structure (58A) over the gate electrode, comprising oxygen (formed of oxides);
-a first conductive fill material disposed in the first conductive structure (form 60B); and
-a second conductive fill material disposed in the second conductive structure (form 60A).

    PNG
    media_image1.png
    405
    665
    media_image1.png
    Greyscale

Ho does not explicitly teach wherein a first oxygen percentage of a sidewall of the first conductive structure is higher than a second oxygen percentage of a sidewall of the second conductive structure. 
Ogawa teaches, Fig. 12E, the first & second conductive structures (30a, 33a) & “for the purpose of repairing damage to the inner surface of the element isolation trench 30a received when the element isolation trench 30a is formed by dry etching, a thermal oxide film with a thickness of about 2 to 10 nm may be formed by thermally oxidizing the inner surface.
As taught by Ogawa, one of ordinary skill in the art would utilize/modify the above teaching to obtain a first oxygen percentage of a sidewall of the first conductive structure is higher than a second oxygen percentage of a sidewall of the second conductive structure, because it aids in repairing damage to inner surface of a trench and improving conductive contact structure. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Ogawa in combination Ho due to above reason. 
Re claims 2 & 3, Ho/Ogawa does not explicitly teach the first & second conductive fill material comprise tungsten. 
Ho does teach “The conductive layer 60 may be made of tungsten, copper, aluminum, the like, or a combination thereof” (col. 10, 3rd par.) & Ogawa does teach “a contact plug 57 made mainly of tungsten” [0172].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Ho/Ogawa to obtain the first & second conductive fill material comprise tungsten, because tungsten is a known and widely material in the art, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re claim 6, Ho teaches the dielectric layer (54) is silicon oxide (col. 8, 4th par.). 
Re claim 7, Ho teaches the first conductive fill material extends below the dielectric layer (54) (Fig. 14). 
Re claims 8 & 21, Ho teaches, Figs. 13-14 or Fig. 16, cols. 8-10, a semiconductor device, comprising:
-a first source/drain contact (at 30S of source/drain region 30);
-a gate electrode (40);
-a dielectric layer (54) disposed over the first source/drain contact (30S) and the gate electrode (40), having a first conductive structure (58B) over the first source/drain contact and a second conductive structure (58A) over the gate electrode, comprising oxygen (formed of oxides);
-a first conductive fill material disposed in the first conductive structure (form 60B); and
-a second conductive fill material disposed in the second conductive structure (form 60A).

    PNG
    media_image1.png
    405
    665
    media_image1.png
    Greyscale

Ho does not explicitly teach wherein a first oxygen percentage of a sidewall of the first conductive structure is equal or greater than a second oxygen percentage of a top surface of the dielectric layer. 
Ogawa teaches, Fig. 12E, the first conductive structure (30a) & “for the purpose of repairing damage to the inner surface of the element isolation trench 30a received when the element isolation trench 30a is formed by dry etching, a thermal oxide film with a thickness of about 2 to 10 nm may be formed by thermally oxidizing the inner surface.
As taught by Ogawa, one of ordinary skill in the art would utilize/modify the above teaching to obtain a first oxygen percentage of a sidewall of the first conductive structure is equal or greater than a second oxygen percentage of a top surface of the dielectric layer, because it aids in repairing damage to inner surface of a trench and improving conductive contact structure. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Ogawa in combination Ho due to above reason.
Re claims 9, 11, 23 & 26, Ho teaches the dielectric layer comprises silicon and oxygen (formed of silicon oxide); and the dielectric layer is silicon oxide (col. 8, 4th par.).  
Re claims 14 & 22, Ho/Ogawa does not explicitly teach the first & second conductive fill material comprise tungsten. 
Ho does teach “The conductive layer 60 may be made of tungsten, copper, aluminum, the like, or a combination thereof” (col. 10, 3rd par.) & Ogawa does teach “a contact plug 57 made mainly of tungsten” [0172].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Ho/Ogawa to obtain the first & second conductive fill material comprise tungsten, because tungsten is a known and widely material in the art, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re claim 25, Ho teaches the first conductive fill material (60B) extends between the dielectric material (54) and the first source/drain contact (30S) (Fig. 14). 
5.	Claim(s) 4, 5, 10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho as modified by Ogawa as applied to claims 1, 8 & 21 above, and further in view of Zhang (US 2006/0121657). 
	The teachings of Ho/Ogawa have been discussed above. 
	Re claims 4, 5, 10 & 24, Ho/Ogawa does not explicitly teach the dielectric layer is silicon oxynitride, silicon carbide, and comprising nitrogen. 
	Zhang teaches “said insulating layer comprise the same material selected from the group consisting of silicon nitride, silicon carbide, silicon oxide, silicon oxinitride, and multilayer thereof.” (claim 15). 
As taught by Zhang, one of ordinary skill in the art would utilize the above teaching to obtain the dielectric layer is silicon oxynitride, silicon carbide and comprising nitrogen as claimed, because those materials are known and widely used in the art as insulating/dielectric material and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Zhang in combination Ho/Ogawa due to above reason. 
6.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho as modified by Ogawa as applied to claim 8 above, and further in view of Wang et al. (US 2014/0084340). 
	The teachings of Ho/Ogawa have been discussed above. 
	Re claim 12, Ho/Ogawa does not explicitly teach the second conductive structure has a constant thickness. 
	Wang teaches the second conductive structure has a constant thickness (opening 220 with vertical walls) (Fig. 7). 
As taught by Wang, one of ordinary skill in the art would utilize the above teaching to obtain the second conductive structure has a constant thickness, because a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Wang in combination Ho/Ogawa due to above reason. 
7.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho as modified by Ogawa as applied to claim 8 above, and further in view of Lin et al. (US 2016/0043035). 
	The teachings of Ho/Ogawa have been discussed above. 
	Re claim 13, Ho/Ogawa does not teach the first conductive structure has a first width adjacent to the first source/drain contact and a second width adjacent to the dielectric layer, the first width larger than the second width. 
	Lin teaches the first conductive structure (34, 70) has a first width (of 34) adjacent to the first source/drain contact (at surface of 58) and a second width (of 70) adjacent to the dielectric layer (66), the first width larger than the second width (Fig. 7). 
As taught by Lin, one of ordinary skill in the art would utilize the above teaching to obtain the first conductive structure has a first width adjacent to the first source/drain contact and a second width adjacent to the dielectric layer, the first width larger than the second width as claimed, because a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lin in combination Ho/Ogawa due to above reason. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        12/10/22